Title: From Benjamin Franklin to Jonathan Williams, Jr., 20 January 1781
From: Franklin, Benjamin
To: Williams, Jonathan Jr.


Dear Cousin,
Passy, Jan. 20. 1781
Since my last I made a Proposition to M. de Vergennes, that the Government should take the Bargain of the Vessel off our Hands with the Freight we had paid, transport in her our Effects, & fill her up with their own. He did not chuse to embarras himself with the Arrangement necessary to be made for this with different Offices, but kindly offer’d to lend us the Sum if we desir’d it.— Mrs. Cotin & Co. sent me by Mr Grand an Engagement to sign, for the Payment of 150,000 more, being the Price of the Ship, with a Menace that if I did not sign it, we should not have her for that the Owners would oppose her Sailing till they were paid for her. I have refus’d to sign it, seeing no end to such Proceedings; because all the other Creditors of M. de Chaumont as well as the Sellers of the Ship, may, as it seems to me, make the same Demand & Threat with equal Justice. You will inform yourself, whether having paid the Freight we cannot lay hold of the Vessel. If not, we must take our Chance of getting the Goods over this Summer as well as we can. At any Rate the present Winter will be nearly over before they can arrive.— If the Vessel is not deliver’d to us according to Contract, the Account between M. de Chaumont and me will stand thus. I owe him on Account of the Cloth about 28000 l.t. 0. 0
He owes me, over-advance for Payment of his Acceptns abt.



9000.0.0


The Acceptations now paying abt
92,000.0.0


  The Freight advanc’d
200,000.0.0


  The old Drafts of yours accepted by him
50,000.0.0



351,000.0:0


  Deduct
28,000.0.0


  Remains
323,000.00


We have been grievously deceived in this Affair, and suffer’d great Damage in America by the Delays & Chicaneries we have met with. Think & give me your Opinion what is now best to be done. I am ever Yours affectionately
Mr Jona Williams
 
Notation in Franklin’s hand: Jan. 20. 1781 BF. to Mr Williams Demand & Menace of M de Chaumont’s Creditors refus’d
